December 13, 2013 Via EDGAR Ms. Cecilia Blye Chief Office of Global Security Risk Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: United Technologies Corporation Commission File No. 1-00812 Form 10-K for the Fiscal Year Ended December 31, 2012 Filed on February 7, 2013 Staff Comment Letter Dated December 3, 2013 Request for Extension Dear Ms. Blye: As discussed during a teleconference with Mr. Daniel Leslie of your office on December 11, 2013, United Technologies Corporation hereby respectfully confirms that it will provide a response to the referenced Staff Comment Letter dated December 3, 2013 on or before January 15, 2014.Please do not hesitate to contact me at 860.728.7892 if you have any questions. Sincerely, /s/ Peter Graber-Lipperman Peter Graber-Lipperman Vice President, Secretary & Associate General Counsel cc: Max Webb (Assistant Director - Division of Corporate Finance) Daniel Leslie (Staff Attorney - Division of Corporate Finance)
